Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 20, 1998, which, upon reconsideration, adhered to its prior decision reducing claimant’s weekly unemployment insurance benefit rate.
On its own motion, the Unemployment Insurance Appeal Board reopened claimant’s case for the purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Comm. v Sitkin (79 Civ 5899, 1983 WL 44294). Finding no substantial procedural violation, the Board adhered to its *826prior decision reducing claimant’s weekly unemployment insurance benefit rate and declined to review the merits of the case. Inasmuch as claimant fails to allege any procedural violations on appeal, the Board’s decision must be upheld (see, Matter of Gandhi [Sweeney], 227 AD2d 722, 723).
Cardona, P. J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.